DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to communications filed on 06/29/2020. Claims 1-20 are pending in the instant application. Claims 1, 11 and 20 are independent. An Office Action and a Notice of Allowability follows here below. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/27/2021 (x4) are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application no 14/106, 148, filed 01/16/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Allowable Subject Matter
Claims 1-20 are allowed.
Kezele et al. (US 20160012643 A1) discloses “a system/method for stereo calibration of a (virtual) optical see-through (OST) head-mounted display (HMD) having left and right eye views to provide stereo images (i.e. a stereoscopic display). Defining the left and right views include modeling left and right calibration matrices (with intrinsic and extrinsic parameters modeled separately in separate calibration matrices) that define 3D-to-2D point correspondences between 3D coordinates of a real, reference object in a defined world coordinate system, and the 2D position of a corresponding virtual object in the left and right projected images of the OST HMD. The 3D pose of the virtual object that results from stereoscopic projection of the left and right 2D images that comprise the 3D virtual object is assumed known in the world coordinate system (due to prior 3D 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“A wearable goggle, comprising: a camera oriented toward a field of view containing a background and a hand including fingers; a light source disposed on a same side of the field of view as the camera and oriented to illuminate the field of view; and a processor coupled to the camera and the light source and configured to: define a first difference image comprising absolute values of second image pixel values of a second image less corresponding first image pixel values of a first image and define a second difference image comprising absolute values of second image pixel values less third image pixel values of a third image; define an enhanced difference image by selecting a smaller of each of corresponding pixel values from the first difference image and the second image pixel values; identify, in the enhanced difference 
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application/Allowed: 14/959891 - US 20160086046 A1
Parent Application: 14/106,148 - US 20140177913 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665